United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-2582
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                  Jaime Nevarez, also known as Jamie Nevarez

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of North Dakota - Fargo
                                  ____________

                              Submitted: April 7, 2016
                               Filed: April 12, 2016
                                  [Unpublished]
                                  ____________

Before WOLLMAN, BOWMAN, and MURPHY, Circuit Judges.
                       ____________

PER CURIAM.

      Jaime Nevarez appeals from the sentence the District Court1 imposed after he
pleaded guilty to a drug offense. His written plea agreement contained an appeal

      1
        The Honorable Ralph R. Erickson, Chief Judge, United States District Court
for the District of North Dakota.
waiver. After consideration of both the brief filed under Anders v. California, 386
U.S. 738 (1967), by Nevarez’s former appointed attorney and the supplemental brief
later filed by a retained attorney, we conclude that the appeal waiver is enforceable
as to all issues raised. See United States v. Andis, 333 F.3d 886, 889–92 (8th Cir.)
(en banc) (discussing enforcement of appeal waivers), cert. denied, 540 U.S. 997
(2003). In addition, out of an abundance of caution, we independently reviewed the
record, see Penson v. Ohio, 488 U.S. 75, 80 (1988), and we found no non-frivolous
issue for appeal. Accordingly, we dismiss this appeal.
                         ______________________________




                                         -2-